Case: 3:08-cr-00116-WHR-MRM Doc #: 537 Filed: 03/31/21 Page: 1 of 1 PAGEID #: 2684

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,
Plaintiff, Case No. 3:08-cr-116
- VS - District Judge Walter H. Rice
Magistrate Judge Michael R. Merz
JAYSON JONES,
Defendant.

 

ORDER ADOPTING REPORT AND RECOMMENDATIONS

 

The Court has reviewed the Report and Recommendations of United States Magistrate
Judge Michael R. Merz (ECF No. 489), to whom this case was referred pursuant to 28 U.S.C. §
636(b), and noting that no objections was filed, and that the time for filing such objections under
Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and Recommendations.

Accordingly, it is hereby ORDERED that Defendant’s Motion for Reduction of Sentence
pursuant to the First Step Act (ECF No. 485) is GRANTED. The District Court will set this
matter for a new sentencing proceeding and order an updated Presentence Investigation to
include new statutory and Guidelines calculations and any rehabilitation efforts Jones has

completed during his incarceration.

. (or We

Wr encls 34, 202 Walter H. Rice
United States District Judge
